Title: To Thomas Jefferson from Henry Esch, 11 January 1802
From: Esch, Henry
To: Jefferson, Thomas


          
            Monsieur le Président.
            New-York 11 Janvr. 1802.
          
          J’ai l’honneur de vous adresser cijoint, une lettre que Monsieur le Professeur Pictet me remit à mon départ de Genève ma ville natale, j’espérois toujours avoir la douce jouissance de vous la présenter & de me mettre par là à même de vous exprimer de bouche combien les qualites si respectables qui vous distinguent, me penètrent d’admiration; mais je vois que mes affaires ne me permettront pas de me rendre a votre résidence. Je pris la liberté de vous envoyer le mois passé par Mr. le Docteur Mitchel, à qui je suis recomandé, un apperçu de la Bibliotèque Britanique dont Mr. Pictet est un des principaux Rédacteurs: je ne sais Monsieur le President si malgré toutes les occupations majeures qui sont votre partage, vous voudrez bien prendre en considération les efforts que font mes compatriotes pour donner plus d’impulsions aux Arts & aux Sciences s’il suffisoit de vous assurer pour vous intéresser à leur intention, qu’ainsi que moi ils vous portent dans leurs coeurs, sans peine je vous en donnerais des preuves convaincantes.
          Le pleine persuasion ou je suis de votre amour pour la justice me détermine peut être sans avoir assez murement pesé (étant encore fort jeune) à profiter de cette occasion pour me plaindre à vous de personnes qui étant sous votre autorité me traitent cruellement.
          J’arrivois dans ce port-ci le 1er. 8ber. dernier. Trois jours après mon arrivée le 3 dit. je remis à un négotiant de cette ville Mr. J. Dupuis la facture de 19 montres que j’avais dans ma malle, afin que ne connoissant, ni les loix, ni les usages de ce pays, il eut la complaisance de faire l’entrée de ces articles pour moi. Le matin du 3 8ber. à onze heures il se transporta à la Douane & come on exiga que la facture fut traduite de français en anglais, je demandais un permis pour entrer simplement mes hardes en ayant besoin, elle me fut accordée, l’après midi je vais à bord à 4 heures, présente mon permis à l’officier & lui dit Voici un permis pour mes hardes, mais avec elles dans ma malle j’ai deux boëtes contenant des montres, je vais les remettre au Capitaine qui les gardera jusques à ce que je puisse les retirer. Puis ouvrant ma malle je prens les deux boëtes & lorsque je veux les remettre au capitaine, l’officier me les arrache des mains & les lui remets lui même en disant Capitaine gardez cela dans votre cabine: Le surlendemain c’étoit un Lundy, il va de bonneheure porter à la custom house les deux boëtes qu’il mavoit si honnètement arrachées. Depuis ce moment je n’ai pas revu mes montres, aucune justice ne m’a été rendue. Je désirerois donc ardemment Monsieur le Président que vous intimiez à ces Messieurs de ne pas persévérer davantage à être injuste envers moi. Tant plus il tardent à me rendre mes articles tant plus je perds, car oûtre qu’ils déperissent à la Douane, le tems de la vente se passe rapidement. Je trouve par hazard l’occasion de les vendre à présent je serais bien aise d’en profiter.
          Excusez Monsieur le President, un jeune home peut être trop osé, qui fait les voeux les plus ardens pour votre prosperité.
          Je suis avec estime & considération Votre très obéissant Serviteur
          
            Henry Esch
          
         
          Editors’ translation
          
            Mister President
            New York, 11 Jan. 1802
          
          I have the honor to address to you, attached herewith, a letter that Professor Pictet entrusted to me upon my departure from Geneva, my native city; I always hoped to have the sweet enjoyment of presenting it to you and thereby to put myself in a position to express to you orally how much the respectable qualities that distinguish you fill me with admiration; but I see that my occupations will not allow me to reach your residence. I took the liberty of sending you last month by Doctor Mitchill, to whom I have been recommended, a brief survey of the Bibliothèque britannique, of which Mr. Pictet is one of the principal editors. I do not know, Mister President, whether, despite all the major occupations that are your lot, you will be willing to take under consideration the efforts that my compatriots are making to give more impetus to the arts and sciences, or if it would be enough to interest you in their intentions, to assure you that they, like myself, bear you in their hearts. I could give you convincing proof of it without any trouble.
          The complete persuasion that I have of your love for justice determines me, perhaps without having given close enough consideration (being still very young), to take advantage of this opportunity to complain to you about people who, being under your authority, are treating me cruelly.
          I arrived in this port on the first of last October. Three days after my arrival, the third of that month, I turned over to a merchant of this city, Mr. J. Dupuis, the invoice for 19 watches that I had in my trunk so that, I knowing neither the laws nor the customs of this country, he would have the kindness to bring in those articles for me. The morning of 3 Oct., at 11:00, he betook himself to the custom house, and, since they required that the invoice be translated from French into English, I requested a permit to bring in my clothes, being in need of them; it was granted to me; in the afternoon I go on board at 4:00 o’clock, present my permit to the officer and tell him, “Here is a permit for my clothes, but with them I have in my trunk two boxes containing watches; I am going to turn them over to the captain who will keep them until I can withdraw them.” Then, opening my trunk, I take the two boxes, and when I try to hand them over to the captain, the officer snatches them from my hands and he himself hands them over, saying to the captain, “Captain, keep that in your cabin.” Two days later it was a Monday, he goes early to the custom house carrying the two boxes that he had so honestly seized from me. Since that moment I have not seen my watches again; no justice has been rendered to me. I would ardently desire, Mister President, that you should suggest to those gentlemen not to persist any more in being unjust to me. The more they delay in giving back to me my property the more I lose, for, besides the fact that they are wasting away in the custom house, the time for their sale is passing by rapidly. I have found by chance the occasion to sell them at present; I should be quite happy to take advantage of it.
          Forgive, Mister President, a young man, perhaps too bold, who makes the most ardent wishes for your prosperity.
          I am with esteem and respect your very obedient servant,
          
            Henry Esch
          
        